Citation Nr: 1541776	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroparesis, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2011 rating decision, in pertinent part, denied entitlement to service connection for gastroparesis, to include as secondary to diabetes mellitus, type II.  The October 2012 rating decision, in pertinent part, denied a claim to reopen entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9, substantive appeal, received in May 2014, submitted with respect to the issue whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, the Veteran requested a video conference hearing before a Veterans Law Judge.  However, a review the record does reflect that the Veteran has been afforded the opportunity to present testimony before the Board on the issue of whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  The Board finds that the Veteran should be afforded an opportunity to provide testimony on this issue at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal. 

Furthermore, with respect to the issue of entitlement to service connection for gastroparesis, to include as secondary to diabetes mellitus, type II, when resolving reasonable doubt in the Veteran's favor, the Board will afford the Veteran with an opportunity to testify regarding all issues herein on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, this case must be remanded to afford the Veteran the requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




